ORDER on DECISION
MARY JO HUNTER, Chief Justice.
This matter came before the Court on December 18, 2010 based upon the Appel-lee’s Reply Brief on December 10, 2010 by the Appellee Chamberlain. Associate Justice Joan Greendeer-Lee, Associate Justice Dennis Funmaker and Chief Justice Mary Jo Hunter reviewed the matter. The Court hereby ORDERS:
1.That this matter was incorrectly accepted for appeal because the Supreme Court understood that this was a final judgment. After seeking the information from the lower court, this Court was updated that the matter is indeed NOT at the stage of a final judgment despite the confusing language in the order. Therefore, the appeal request is denied at this time.
2. That the section of the Order (Motion Granted-In Pari) filed on July 30, 2010 ordering the sanction fees and costs assessed is stayed pursuant to Rule 68 of the HCN Rules of Civil Procedure pending the completion of this matter.
3. That further briefs should not be filed in this matter until and unless the case is appealed after a final judgment.
EGI HESKEKJET.